In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered September 26, 1974, as granted defendant’s cross motion for summary judgment or, in the alternative, for leave to serve an amended answer, to the extent of granting such leave. Order affirmed insofar as appealed from, with $20 costs and disbursements. Although we affirm Special Term’s exercise of discretion in permitting service of an amended answer, we do not reach the merits of the allegations contained in the proposed affirmative defenses. Rabin, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.